         Case 5:18-cv-00167-TKW-MJF Document 64 Filed 08/07/20 Page 1 of 2




                       UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF FLORIDA
                           PANAMA CITY DIVISION

FRANCISCO F. HERNANDEZ,

         Plaintiff,

v.                                                    Case No. 5:18cv167-TKW-MJF
K. GIPSON and L. ERBACHER,

         Defendants.
                                              /

                                        ORDER

         This case is before the Court based upon the magistrate judge’s Report and

Recommendation (R&R) (Doc. 61) and Plaintiff’s motion for appointment of

counsel and request for rehearing or reconsideration of the R&R (Doc. 62). The

Court sees no reason to appoint counsel for Plaintiff in this case because it is not

factually or legally complex. Additionally, because Plaintiff’s motion/request does

not take issue with any specific portion of the R&R, it is not a “proper” objection;1

however, even if it was, the objection would be overruled because the Court finds

that the disposition recommended by the magistrate judge is correct.

         Accordingly, it is ORDERED that:




     1
         The Court is only required to “determine de novo any part of the magistrate judge’s
disposition that has been properly objected to.” Fed. R. Civ. P. 72(b)(3) (emphasis added).
Case 5:18-cv-00167-TKW-MJF Document 64 Filed 08/07/20 Page 2 of 2




1.    Plaintiff’s motion for appointment of counsel and request for rehearing

      or reconsideration of the R&R (Doc. 62) is DENIED.

2.    The R&R is adopted and incorporated by reference in this Order.

3.    Defendants’ motions to dismiss (Docs. 34, 56) are GRANTED, and

      this case is DISMISSED.

4.    The Clerk shall close the case file.

DONE and ORDERED this 7th day of August, 2020.

                           T. Kent Wetherell, II
                          T. KENT WETHERELL, II
                          UNITED STATES DISTRICT JUDGE




                                   2
